IN THE
                        TENTH COURT OF APPEALS

                               No. 10-20-00057-CR
                               No. 10-20-00058-CR
                               No. 10-20-00059-CR
                               No. 10-20-00060-CR

FELICIA ANNE BROUSSARD MULKEY,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                       From the 12th District Court
                         Madison County, Texas
            Trial Court No. 18-13136, Trial Court No. 18-13060,
           Trial Court No. 18-13056 and Trial Court No. 18-13134


                         MEMORANDUM OPINION

      On February 6, 2020, Felicia Anne Broussard Mulkey filed a pro se notice of appeal

of her convictions for continuous sexual abuse of a young child, possession of child

pornography (two convictions), and aggravated sexual assault. Mulkey’s imposition of

sentence in each case was on November 18, 2019, and the judgments of conviction were

each signed the same day. Mulkey’s notice of appeal of each conviction is therefore
untimely, and we have no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where

notice of appeal is untimely). An untimely motion for new trial does not extend the

deadline for filing a notice of appeal. See TEX. R. APP. P. 21.4(a), 26.2(b); Mendez v. State,

914 S.W.2d 579, 580 (Tex. Crim. App. 1996). For the reasons stated, these appeals are

dismissed.

       Notwithstanding that we are dismissing these appeals, Mulkey may file a motion

for rehearing with this Court within 15 days after the opinion and judgment in each case

are rendered if she believes the opinion and judgment are erroneously based on

inaccurate information or documents. See TEX. R. APP. P. 49.1. Moreover, if Mulkey

desires to have the opinion and judgment of this Court in each case reviewed by filing a

petition for discretionary review, that petition must be filed with the Court of Criminal

Appeals within 30 days after either the day this Court’s judgment is rendered or the day

the last timely motion for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed March 4, 2020
Do not publish
[CRPM]


Mulkey v. State                                                                         Page 2